Citation Nr: 1725050	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  16-23 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), psychosis, bi-polar disorder, anxiety, depression (also claimed as manic depressive), and personality disorder (previously claimed as sexual disorder, personality disorder).

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for nerve disease (previously claimed as numbness in hands and feet). 

3.  Entitlement to service connection for heart condition (claimed as heart valve leak, enlarged heart)

4.  Entitlement to an initial compensable rating for ingrown toenails, bilateral third toes.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1977 to June 1980.

In a September 2012 rating decision, the RO determined that new and material evidence had not been received to reopen a claim for service connection for depression, sexual disorder, personality disorder, anxiety, anorexia, and manic depressive disorder.  At the same time, the RO denied entitlement to service connection for sleep disorder, insomnia, flashbacks, and loneliness.  The Veteran submitted statements and evidence relevant to these claims within one year of the September 2012 rating decision, which renders this decision non-final for VA purposes under 38 C.F.R. § 3.156 (b).  See Buie v Shinseki, 24 Vet. App. 242, 251-52 (2011) (explaining that, when statements are received within one year of a rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement, but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b)).

In an October 2013 rating decision, the RO granted service connection for ingrown toenails, bilateral third toes, and assigned a noncompensable evaluation, effective February 14, 2013. 

In a May 2015 rating decision, the RO continued the noncompensable rating for ingrown toenails of the bilateral third toes.  The RO also denied service connection for a heart condition, psychosis, PTSD, and bi-polar disorder while determining that new and material evidence had not been received to reopen the claims for anxiety, depression, and personality disorder as well as for nerve disease (previously claimed as numbness in the feet and hands).  

In the present claim on appeal, the Veteran continues to seek service connection for a psychiatric disability, however variously claimed and diagnosed, as beginning in or due to his service.  When varying diagnoses are involved, in considering whether the claim presented is one to reopen or is a new claim to be adjudicated on the merits, "the focus of the Board's analysis must be on whether the evidence presented truly amounts to a new claim 'based upon distinctly diagnosed diseases or injuries' or whether it is evidence tending to substantiate an element of a previously adjudicated matter."  Velez v. Shinseki, 23 Vet. App. 199, 204 (2009) (quoting Boggs v. Peake, 520 F.3d 1330, 1337 (Fed. Cir. 2008).  Therefore, in accordance with Boggs and Velez, new and material evidence is required to reopen the claim of entitlement to service connection for an acquired psychiatric disability.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.) 

Although the RO reopened these previously denied claims and denied them on the merits in the May 2016 statement of the case (SOC), regardless of the RO's actions, the Board must make its own determination as to whether new and material evidence has been received to reopen these claims.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  Therefore, the issues of whether new and material evidence has been received to reopen claims of service connection for an acquired psychiatric disorder and nerve disease are an element of the current appeal.    

In November 2016, the Veteran testified at a hearing before the undersigned; a transcript of that hearing is of record.  During the hearing, the Veteran stated that he desired to represent himself and therefore he is unrepresented on this appeal.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for nerve disease (previously denied as numbness in hands and feet) is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a July 1996 rating decision, the RO denied the Veteran's request to reopen the previously denied claim of service connection for an acquired psychiatric disorder; he did not perfect and appeal with the July 1996 decision and no evidence was received within the appeal period.

2.  The evidence received since the July 1996 rating decision is either cumulative or redundant of evidence previously submitted in support of the Veteran's claim of service connection for an acquired psychiatric disorder and does not relate to unestablished facts necessary to substantiate the claim.

3.  In a July 1996 rating decision, the RO denied entitlement to service connection for nerve disease (numbness in hands and feet); he did not perfect and appeal with the July 1996 decision and no pertinent evidence was received within the appeal period.

4.  The evidence received since the July 1996 rating decision is not cumulative or redundant of evidence previously submitted in support of the Veteran's claim of service connection for nerve disease (numbness of hands and feet) and relates to unestablished facts necessary to substantiate the claim.

5.  The VA examination scheduled in September 2012 regarding the Veteran's acquired psychiatric disorder was cancelled due to his statement that he was too sick to attend, he desired to waive his right to future examinations, and requested that the claim be decided based on the evidence of record.

6.  The Veteran's heart condition is not linked to an in-service disease or injury; the Veteran failed to report for scheduled VA examinations in conjunction with his claim for entitlement to service connection for a heart condition; good cause for his failure to report has not been shown.

7.  The symptoms due to bilateral recurrent ingrown toenails of the third toes most closely approximate no more than two unstable and painful scars.


CONCLUSIONS OF LAW

1. The July 1996 RO decision, which denied the Veteran's request to reopen a previously denied claim of service connection for an acquired psychiatric disorder, is final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).

2. Evidence received since the July 1996 RO decision is not new and material.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The July 1996 RO decision, which denied the Veteran's service connection for a nerve disease (numbness of hands and feet), is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

4.  New and material evidence was received to reopen the claim of entitlement to service connection for nerve disease (numbness of hands and feet).  38 U.S.C.A. §  5108; 38 C.F.R. § 3.156.

5.  The criteria for service connection for a heart condition (claimed as heart valve leak, enlarged heart) have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.309 (2016).

6.  The criteria for an initial 20 percent rating, but no higher, for bilateral recurrent ingrown toenails of the third toes for the entire period on appeal have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.71a, Diagnostic Code 5299, 4.118, Diagnostic Codes 7804, 7819, and 7820 (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II. New and Material Evidence Legal Criteria

If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108. 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The provisions of 38 U.S.C.A. § 5108  require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273 (1996). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110 (2010). 


A.  An Acquired Psychiatric Disorder

In a January 1993 rating decision with an accompanying notification letter dated in February 1993, the RO denied service connection for mental illness with depression and sexual addiction.  The RO found that the service treatment records were negative for a nervous disorder.  The RO explained that service personnel records showed that the Veteran was convicted by court martial for failure to go to appointed place of duty.  He also received Article 15s for disrespect toward a superior non-commissioned officer.  The RO reported that the first evidence of a nervous disorder was dated in June 1992, when the Veteran was seen at mental health clinic at VA Medical Center for sexual disorder.  

The RO denied service connection for a nervous condition, claimed as depression and sexual addiction on the grounds that the Veteran's service treatment and personnel records were negative for a nervous condition.  The first post-service evidence in file of treatment for a nervous problem was dated in 1992.  The evidence did not establish that a nervous disorder had its onset during military service.  After notice of this decision and of his appeal rights, the Veteran did not appeal within the statutory timeframe and no evidence pertaining to the issues were either physically or constructively received by VA within one year of the rating decision, so that decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104.

A subsequent claim to reopen was denied in a July 1996 rating decision.  In this decision, the RO determined that new and material evidence had not been submitted to reopen the underlying claim for service connection for a nervous condition claimed as mental depression, personality disorder, anxiety, manic depressive, and anorexia on the grounds that the evidence submitted in connection with the current claim did not constitute new and material evidence because it essentially duplicated evidence which was previously considered and was merely cumulative.  The RO acknowledged that treatment records from the Fayetteville VA Medical Center (VAMC) dated in November 1994 noted the Veteran's complaints of compulsions, obsessions, and memory lapses due to obsessions.  In a September 1996 statement of the case (SOC), the RO noted that the first evidence of treatment for nervous problems was in 1992, years after military service.  The RO found that the evidence of current mental problems was not probative to establish that a mental disorder, variously diagnosed, was linked to military service.  As the evidence was not new and material, the claim for service connection for a mental disorder was not reopened.  Although the Veteran appealed that decision, in August 1996, and was issued a SOC, in September 1996, he did not perfect the appeal.  Accordingly, the claim is final and not subject to revision on the same factual basis.  38 U.S.C.A. § 7105 (c); 38 C.F.R. §§ 20.302, 20.303. 20.1103.  

The evidence of record at the time of the July 1996 rating decision included service treatment records.  Among the entries, on February 1977 enlistment and January 1979 Chapter 13 reports of medical history, the Veteran denied having frequent trouble sleeping, depression or excessive worry, or nervous trouble of any sort.  On accompanying reports of medical examination, the clinical psychiatric evaluations were normal.  

Service personnel records revealed that the Veteran received a number of Article 15s and a Court Martial Conviction.  A report of mental status evaluation form indicated that an evaluation had been requested for consideration of discharge due desertion, unsuitability, and unfitness.  

A copy of the Veteran's DD Form 214 shows that the Veteran was relieved from active duty under honorable conditions.  The separation authority was listed as Chapter 2, AR 635-200, the separation code was listed as LBK, otherwise meaning, under involuntary discharge at end active obligated service.  

A November 1992 response from the National Personnel Records Center (NPRC) revealed that there were no administrative discharge papers or facts and circumstances of the Veteran's discharge on file.  

VA treatment records dated in December 1985 indicated that although the Veteran was not threatening the provider as he had done the day before, he still was not a good candidate for circumcision surgery due to his mental state.  A June 1992 noted that the Veteran needed to talk to a psychiatrist.  A June 1992 master treatment plan form the mental health clinic included such problems as sexual addiction, compulsive behavior, anxiety, and poor social relations.  The Veteran reported that he had a lot of problems in the service and did not get along with the noncommissioned officers (NCOs).  He indicated that he could not cope with Army life and his rank was reduced for insubordination through a Summary Court Martial.  In July 1992, he had complaints of guilt and anxiety.  He also had complaints of drowsiness from his medication.  Another record noted that he believed that his landlord was poisoning him.  He had complaints of movements of demons in the night as well as voices.  He was suspicious and mildly paranoid.  He was diagnosed with sexual disorder and aggressive personality.  He decided to stop treatment and cancelled his appointments.  In November 1994, he was diagnosed with compulsive disorder and personality disorder.  

Evidence received since the July 1996 rating decision includes a claim, dated in September 2010, for anxiety, depression, sleep disorder, insomnia, loneliness, and flashbacks.  

A VA hospital record dated in November 1997 notes a history of bipolar disorder.  A VA record dated in January 1998 reflects that the Veteran was seeking fee basis care for bipolar mood disorder, mixed type with psychotic features.  VA treatment records dated in January 1998 show depression, and schizoaffective disorder.  In June 1998, he was diagnosed with schizophrenia; status post acute psychosis, possible sexual identity issue given past history of sexual abuse as a teenager, history of alcohol and cocaine use and abuse, and somatization disorder.  In September 1998, he was diagnosed with adjustment disorder, mixed; history of substance abuse, alcohol; history of paranoid schizophrenia, non-psychotic; and personality disorder, not otherwise specified.   

Treatment records from Three Rivers Center for Behavioral Health, dated in March 2011, show that the Veteran was admitted for bipolar disorder and polysubstance dependency.  
.
A VA psychiatric DBQ was requested on September 21, 2012 but cancelled.  

On a September 2012 VA Form 21-4138, Statement in Support of Claim, the Veteran reported that he was "mentally incompetent" to go through the examination and waived his right to this examination as well as any future examinations.  He asked for his claim to be decided on the evidence of record.  

In an October 2012 VA Form 21-4138, Statement in Support of Claim, the Veteran indicated that mentally, he was too sick, down, and depressed to attend the VA examination, and requested that his claim be decided on the current evidence.  

In an October 2014 VA Form 21-4138, Statement in Support of Claim, the Veteran wrote that he had PTSD and had been  offered a Chapter 13 discharge; however, he did not understand what it meant and he was unable to cope under military conditions.  

Records associated with the Veteran's claim for Social Security Administration (SSA) disability benefits were received in March 2015.  Records associated with the June 1993 SSA determination show that the Veteran was initially considered disabled since July 1992 for manic depression and an anxiety related disorder.  An August 1992 Disability Determination Evaluation for a state Disability Determination Service included such diagnoses as sexual disorder, not otherwise specified; mixed substance abuse, in remission and schizoid personality.  Treatment records dated in December 1992 from Cape Fear Valley Medical Center noted the Veteran's reports of being depressed off and on since age 12.  He was diagnosed with major depression, recurrent and severe without psychotic features; rule out bipolar disorder, mixed without psychotic features.  Treatment records from Cumberland County Mental Health Center-North Carolina Division of Mental Health, Developmental Disabilities, and Substance Abuse Service dated in December 1992 reflected mental health treatment.  

An updated SSA Disability Determination Transmittal, dated in May 1995, showed that he had been considered disabled since April 1985 due to schizophrenic, paranoia, and other psychotic disorders as well as personality disorders.  Records considered with this determination include treatment records from Greater Bridgeport Community Mental health Center dated in January and April 1989, which noted the Veteran's beliefs that he was identified as a person with problems while in the military.  He reported difficulty getting along with officers and peers.  He reported that he had received a Chapter 2 discharge, which implied problems other than medical.  He was diagnosed with sexual disorder; rule out schizophrenia, history of substance abuse, avoidant personality, and borderline intellect.  Treatment records from South Eastern General Hospital dated in October 1989, included a diagnosis of borderline personality disorder.  Treatment records from North Carolina Regional Mental Health Center dated in October 1989 showed that the Veteran was admitted with a history of chronic suicide ideation and depression.  He was given a diagnosis of borderline personality disorder.   

Additional records received in March 2015 from SSA also included an August 1999 Disability Determination Evaluation for North Carolina Disability Determination Services that noted the Veteran's reported history of depression going back into his childhood.  In 1985, he had his first diagnosis of bipolar disorder, manic type.  The only mention of military was that he was discharged with a rank of E1.  He was diagnosed with bipolar disorder, mixed type, with psychotic features.  

VA treatment records show ongoing treatment for variously diagnosed psychiatric disorders.  

VA and private treatment records as well as SSA records are devoid of a diagnosis of PTSD.  

In memorandum was issued stating that the evidence of record as of May 13, 2015, did not contain sufficient information for submittal to Joint Services Records Research Center (JSRRC).  

During his hearing, the Veteran testified that he began to have problems with thinking and went insane during service.  He testified that he was offered the opportunity to be discharged under Chapter 13 due to an inability to cope under military conditions.  He said that he could not concentrate and received 10 Article 15s.  He became depressed and stressed and started to drink while under pressure.  He also had anxiety.  He reported that the symptoms continued after service and he initially sought treatment approximately three years after he was discharged from service.  

The newly received evidence includes the Veteran's statements and testimony, additional post-service VA and private treatment records, as well as SSA records and notice of the Veteran's cancelled VA examination and his contention he was too sick, depressed, or mentally incompetent to attend the examination.  

The evidence which was of record in July 1996, did not show that the Veteran sought treatment for a psychiatric problem for years after service and that the evidence of current mental problems was not linked to military service.  The evidence submitted since July 1996 still does not indicate that he experienced any chronic psychiatric disability while on active service, which could be related to any current psychiatric disability.  The records considered in conjunction with his claim for SSA benefits reflect that his psychiatric disability began in 1985.  

VA treatment records associated with the claims file at the time of the July 1996 denial included a December 1985 treatment record noting that the Veteran was not a good candidate for surgery due to his mental state.  The vast amount of the newly received medical evidence and the Veteran's statements, are duplicative of the evidence previously considered by VA.

In Shade v. Shinseki, 24 Vet. App 110 (2010), the Court held that the phrase "raises a reasonable possibility of substantiating the claim" found in the post-VCAA version of 38 C.F.R. § 3.156 (a) must be viewed as "enabling" reopening of a previously denied claim rather than "precluding" it.  In this case, however, there is no reasonable possibility that the newly received evidence would enable rather than preclude reopening the Veteran's previously denied service connection claims for an acquired psychiatric disorder.  Thus, Shade does not provide a basis for finding that new and material evidence has been received.  Absent new and material evidence, the claim is not reopened.



B.  Nerve Disease (Numbness in Hands and Feet)

In the July 1996 rating decision, the RO denied service connection for poor circulation, cramps in legs, swollen ankles, numbness in feet and hands, and lymph node/lymphadenopathy because the evidence failed to show a disability for which compensation could be established.  The RO determined that the claim was not well-grounded.  The Veteran was notified of the decision in a July 1996 letter.  In a statement of the case (SOC), the RO found that there was no treatment in service for poor circulation, cramps in legs, swollen ankles, numbness of the feet and hands, and lymph node lymphadenopathy.  Although the Veteran appealed that decision, in August 1996, and was issued a SOC, in September 1996, he did not perfect the appeal and the RO closed the appeal.  Accordingly, the 1996 decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.302, 20.303. 20.1103.  

At the time of the July 1996 denial, the claims file contained service treatment records with documented complaints of foot pain, a November 1991 report of medical examination for disability evaluation noting increased pain and swelling in the foot with a diagnosis of pes planus, and VA treatment records.  

The Board finds that new and material evidence has been received and the claims for service connection for left knee and sleep disabilities are reopened.

The Veteran's petition to reopen his previously denied claims for service connection nerve disease (previously claimed as numbness in the hands and feet) was received by the RO in October 2013.  

Evidence received since the July 1996 rating decision, includes a VA medical certificate dated in June 1998, but associated with the claims file in March 2013, that noted the Veteran's complaints of twitching in his arms and legs at night.  Additional VA treatment records dated in September 2006 noted the Veteran's complaints of upper and lower extremity discomfort.  On physical examination, reflexes of the bilateral upper and lower extremities were brisk.  In February 2007, he had complaints of numbness in his extremities.  In June 2010, he had complaints of numbness in his left arm and right foot.  In August 2011, the Veteran was seen for complaints of numbness and tingling in his right foot.  The record includes a diagnosis of neuropathy.  Treatment records reflect that he also had been prescribed Gabapentin for neuropathy (nerve pain).  

In a May 2012 rating decision, the RO granted service connection for pes planus.  

On July 2013 VA Form 21-4138, Statement in Support of Claim, the Veteran indicated that his pes planus aggravated the nerves in his feet.  

Since the July 1996 denial, the Veteran has presented new and material evidence in the form of medical treatment records documenting complaints of numbness and tingling in his hands and feet and a diagnosis of neuropathy.  The Veteran's reports of pes planus aggravating the nerves in his feet; the recent award of service connection for pes planus; and a VA treatment record documenting complaints of numbness and tingling and a diagnosis of neuropathy; constitutes new and material evidence.  The claim is reopened.  38 C.F.R. § 3.156(a).

III.  Service Connection for a Heart Condition

VA disability compensation, is payable for a current disability that results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.  

Furthermore, service connection can be established through application of statutory presumptions, including for chronic diseases, like cardiovascular disease, when manifested to a compensable degree within a year of separation from service.  38 U.S.C.A. § 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309.

In an August 2015 statement, the Veteran reported that cardiomegaly began in service.  During his hearing, he testified that during training he was sprayed with gas twice, which caused breathing and respiratory problems.  He said that he was also exposed to nerve gas and it burned his lungs and heart.  He reported that an irregular heart beat was detected while he was in service.  He added that stress put pressure on his heart.  The Veteran statements could also be read as attributing his current heart disease to a psychiatric disability; but service connection on a secondary basis is legally precluded, because service connection has not been established for a psychiatric disability.  

Service treatment records include a February 1977 enlistment report of medical history, in which the Veteran denied having shortness of breath, pain or pressure in chest, chronic cough, palpitation or pounding heart, heart trouble, high or low blood pressure.  On accompanying report of medical examination, a clinical evaluation of the chest and lungs as well as the heart was normal.  

A chest x-ray dated in July 1977 showed that the heart was within normal limits in size and contour.  In January 1978, the Veteran had some discomfort in his head and chest region, which were clear on examination.  He was diagnosed with upper respiratory infection symptoms.  In September 1978, report of medical history for dental health, the Veteran denied having chest pain on exertion and shortness of breath.  In November 1978, he was treated for chest pain secondary to a viral cold.  X-rays in January 1979 revealed mild cardiomegaly.  

On January 1979 Chapter 13 report of medical history, the Veteran denied shortness of breath, pain or pressure in chest, chronic cough, palpitation or pounding hear, heart trouble, high or low blood pressure.  On accompanying report of medical examination, a clinical evaluation of the chest and lungs as well as the heart was normal.   An August 1979 chest X-ray due to shortness of breath secondary to inhalation of dust was normal.  

Records considered in conjunction with the Veteran's claim for SSA disability benefits include a February 1987 chest X-ray from Bridgeport Hospital, which revealed no abnormality of the cardiomediatinal silhouette.  The impression was a negative chest x-ray. 

VA treatment records include a February 1994 chest X-ray that showed that there was no active disease.  In November 1997, the Veteran was admitted into the Fayetteville VAMC with complaints of chest pain, among other things.  He refused to undergo a Cardiolite test.  He was diagnosed with right-sided chest pain and musculoskeletal chest pain.  Myocardial infarction was ruled out by serial enzymes and serial electrocardiograms.  Another November 1997 record noted the Veteran's complaints of chest pain off and on for the past three years.  The impression was chest pain, musculoskeletal pain, or anxiety.  

In January 1998, he was seen for complaints of right-sided chest pain.  The provider noted that the Veteran had been there several times for the same complaint for the past couple of months.  A February 1998 VA treatment record noted that there was evidence of ischemia.  The Veteran reported a history of "burn".  He was referred to the GI clinic for reflux disorder.  In March 1998, he underwent a myocardial perfusion that showed an irregular uptake of radiotracer, but no evidence for ischemia.  It was noted that it could represent small vessel disease.  In September 2001, he denied having problems with his heart.  A May 2002 cardiology EKG test report showed sinus bradycardia, nonspecific T-wave abnormality, and abnormal EKG.  On recreational therapy inpatient notes dated in May and October 2002 as well as December 2003, the Veteran denied having any cardiovascular symptoms.  

A September 2006 VA treatment record noted the Veteran's complaints of an irregular heartbeat and chest discomfort.  On physical examination he had a regular heartbeat.  A February 2007 chest x-ray was normal.  In October 2010, the Veteran reported that he was told that he recently had a heart attack by a hospital in Dillon, South Carolina and he needed to be assessed further.  

Treatment records from Three Rivers Center for Behavioral Health, dated in March 2011, included such diagnoses as myocardial infarction, coronary artery disease, and hypertension.  

Treatment records from Richland County Emergency Services Department and Sisters of Charity Providence Hospitals dated in July 2011 noted the Veteran's complaints of chest pain after smoking two regular cigarettes.  He reported left-sided chest pain with radiation into the left shoulder.  The results of a portable chest x-ray were negative.  He was discharged with resolved chest pain.  

A July 2011 chest x-ray showed no acute cardiopulmonary disease.  An August 2012 VA cardiology consult noted a history of CAD status post non-ST-segment elevation myocardial infarction (NSTEMI) in June 2010.  A May 2012 record noted CAD due to echocardiogram showing diastolic dysfunction on aspirin and nitroglycerin.  An August 2012 echocardiogram revealed moderate left ventricular hypertrophy; trace mitral regurgitation; trace tricuspid regurgitation; and mild aortic regurgitation. 

A VA heart condition disability benefits questionnaire (DBQ) was scheduled on September 2014; however, the Veteran failed to report for the examination.  

A February 2015 deferred rating decision noted that the Veteran failed to report for a VA examination; however, he contacted the VA and requested to have the examination rescheduled.  He was scheduled for another VA examination on March 3, 2015 and again on May 12, 2015, in which he failed to report to both examinations.   

A June 2015 ECG revealed possible minor wall motion abnormality in the posterior wall along with increase in left atrial size mild artic insufficiency/mitral regurgitation since 2012.

A final VA examination was rescheduled for June 6, 2016, in which the Veteran did not report for the scheduled examination.  

While the Veteran's service treatment records reflect complaints, treatment, or a diagnosis similar to that claimed, the medical evidence supports the conclusion that a persistent disability was not present in service.  The Veteran did show up for any of the multiple VA examinations that were scheduled in connection with his claim, and did not show good cause for his failure to do so for the last three examination that were scheduled regarding his heart.  Therefore, medical evidence that could have been useful to support his claim was not available to the Board.

38 C.F.R. § 3.655 provides that when a claimant fails to report for an examination without good cause scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  

The Board observes that the Veteran has had periods of homelessness and has moved several times throughout the appeal; however, it has neither been alleged nor shown that the Veteran has not received notifications regarding the scheduled examinations, i.e. notifications have not been returned as undeliverable.  

Furthermore, on May 2016 VA Form 27-0820, Report of General Information, a VA employee informed the Veteran of the benefits of the examination results regarding his heart condition; however, he stated that he would be unable to report for any examination because he has no transportation, money, or help from any else to get him there.  A review of the record reflects that the Veteran has attended ongoing medical treatment through the Fayetteville VAMC and Cumberland County VA Clinic around the same time as the scheduled VA examinations.  He also attended a Central Office hearing in November 2016.   

Therefore, the Board finds that the appellant failed to report for an examination without good cause, and the claim shall be rated on the evidence of record.   

After considering the totality of the record, the Board finds the preponderance of the lay and medical evidence to be against the awards of service connection for heart condition (claimed as heart valve leak, enlarged heart).  The Veteran's service treatment records include a January 1977 X-ray that suggested that there was some enlargement of the heart; however, there was no indication that the Veteran sought any further treatment referable to the heart during the remainder of service.  No abnormal findings regarding the heart were noted on examination in January 1977.  A subsequent chest x-ray in August 1979 was normal.  An enlarged heart was not identified on multiple chest x-rays post-service and there is no indication that the Veteran has a current diagnosis of cardiomegaly/enlarged heart. 

The Board points out that service connection requires evidence that establishes that a Veteran currently have a disability for which service connection is being sought.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); see also Brammer Derwinski, 3 Vet.App. 223, 225 (1992).  Congress specifically limits service connection for disease or injury to cases where such incidents have resulted in a disability.  In this case, however, there is no definitive or reliable evidence of cardiomegaly.  The more competent and probative clinical evidence reflects that the Veteran does not have an enlarged heart.

Post service treatment records do not reflect that the Veteran sought treatment for, or was not diagnosed with, a heart condition until many years after service separation; and well beyond the one year presumptive period.  The first post service documentation of a potential heart problem was in November 1997 when he was diagnosed with right-sided chest pain and musculoskeletal chest pain.  No competent medical professional has opined that any of the current claimed disorders are related to service, or manifested to a compensable degree within a year of service separation.

The Board must consider whether, as a layperson, the Veteran is competent to render a diagnosis report cardiomegaly in service or link the current heart disease to alleged in-service exposures.  See Jandreau v. Nicholson, 492 F. 3d 1372   (Fed. Cir. 2007).  Lay evidence is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  See Layno v. Brown, 6. Vet.App. 465, 469 (1994).  As the record in this case makes clear, cardiomegaly is a condition identified by medical testing.  The reported X-ray examinations showed that the Veteran's heart was not enlarged and cardiomegaly was not identified.  He would also lack the needed expertise to diagnose a heart disease in service or prior to its clinical identification many years after service.

The Veteran would be competent to report that medical professionals told him he had heart disease; he has reported during the course of this appeal that he had in-service treatment and symptoms; but these reports are contradicted by the contemporaneous service treatment records showing normal findings and that he denied pertinent symptoms when given the opportunity to report them during service.  His current reports are not credible.  Multiple VA examinations were scheduled for the Veteran to determine whether or not the Veteran had a current heart disability that was incurred in, caused by, or otherwise related to service; however, the Veteran did not report for these examinations.  

The more probative evidence in this case establishes that the Veteran did not have any chronic heart problems in service.  Even considering his report that he was exposed to gas during service, he is not competent to link his current disease to that exposure and there is no other evidence of such a link.  Overall, the Veteran was not diagnosed with and did not seek treatment for a chronic heart condition during service, or for many years thereafter.  Moreover, at the time he was diagnosed with right-sided chest pain and musculoskeletal chest pain in November 1987, he did not report in-service onset or file claims for service connection.  Thus, for these reasons, any claim of in-service onset is not considered credible and are granted no probative weight by the Board.  

Here, the weight of the evidence is against a link between a current heart disease or disability and a disease or injury in active service.  Therefore, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As such entitlement to service connection for a cardiac disorder is denied.

IV.  An Increased Rating for Ingrown Toenails of the Bilateral Third Toes

By way of history, on February 14, 2013, the Veteran filed a claim for ingrown toenails.  An October 2013 VA opinion based on review of the Veteran's claims file, a VA examiner noted that the Veteran was treated for ingrown toenails in service and had a diagnosis of ingrown nails in December 2012; therefore, the examiner opined that the Veteran's current diagnosis of ingrown toenails were at least as likely as not linked to the diagnosis of ingrown toenails in the military.  

As a result of the VA examiner's opinion, in an October 2013 rating decision, the RO granted service connection for the Veteran's ingrown toenails, bilateral third toes and assigned a noncompensable rating, effective February 14, 2013.  There is no diagnostic code specifically applicable to recurrent ingrown toenails, so this disability is rated by analogy under 38 C.F.R. § 4.118, Diagnostic Code 7819.  Under Diagnostic Code 7819, benign skin neoplasms may be rated as disfigurement of the head, face, or neck under Diagnostic Code 7800, scars under Diagnostic Codes 7801-7805, or impairment of function.  

Diagnostic Code 7800 provides ratings for disfigurement of the head, face, or neck. Note (1) to Diagnostic Code 7800 provides that the 8 characteristics of disfigurement, for purposes of rating under 38 C.F.R. § 4.118 , are: (1) scar is 5 or more inches (13 or more cm) in length; (2) scar is at least one-quarter inch (0.6 cm) wide at the widest part; (3) surface contour of scar is elevated or depressed on palpation; (4) scar is adherent to underlying tissue; (5) skin is hypo-or hyper-pigmented in an area exceeding six square inches (39 sq cm); (6) skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq cm); (7) underlying soft tissue is missing in an area exceeding six square inches (39 sq cm); and (8) skin is indurated and inflexible in an area exceeding six square inches (39 sq cm). 38 C.F.R. § 4.118, Diagnostic Code 7800 at Note (1).

Diagnostic Code 7800 provides that a 10 percent rating is warranted for a skin disorder of the head, face, or neck with one characteristic of disfigurement.  A 30 percent rating is warranted for a skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800. 

Deep and nonlinear scars that are not of the head, face, or neck are evaluated as follows: area of 144 square inches or greater (40 percent); area of 72-144 square inches (30 percent); area of 12-72 square inches (20 percent); and area of 6-12 square inches (10 percent).  38 C.F.R. § 4.118, Diagnostic Code 7801 (2016). Diagnostic Code 7801, Note (1) defines a deep scar as "one associated with underlying soft tissue damage."

Superficial and nonlinear scars that are not of the head, face, or neck are evaluated as follows: area of 144 square inches or greater (10 percent).  38 C.F.R. § 4.118, Diagnostic Code 7802 (2016).  Diagnostic Code 7802, Note (1) defines a superficial scar as "one not associated with underlying soft tissue damage."

Unstable or painful scars are evaluated as follows: five or more scars that are unstable or painful (30 percent); three or four scars that are unstable or painful (20 percent); and one or two scars that are unstable or painful (10 percent).  38 C.F.R. § 4.118, Diagnostic Code 7804.  Diagnostic Code 7804, Note (2) allows for an extra 10 percent rating for a single scar that is both unstable and painful.  Diagnostic Code 7804, Note (1) defines an unstable scar as "one where, for any reason, there is frequent loss of covering of skin over the scar." 

Diagnostic Code 7805 merely redirects consideration of disabling effects not considered in a rating provided under Diagnostic Codes 7800-04 to any other appropriate diagnostic code and thus provides no specific guidance for the Veteran's case. 

On a February 2013 VA Form 21-4138, Statement in Support of Claim, the Veteran reported that he would not be able to attend any examinations or re-examinations because of bad health.  

A few years later, the Veteran was scheduled for a VA examination to ascertain the severity of his service-connected ingrown toenail disabilities on April 3, 2015.  A notation in the Veteran's claims file reveals that he failed to report for the scheduled examination.  A subsequent examination was scheduled on May 12, 2015 in which the Veteran failed to report.  

38 C.F.R. § 3.655 provides that when a claimant fails to report for an examination without good cause scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  Since the Veteran's claim arises from his disagreement with the initial evaluation of the disabilities on appeal following the grant of service connection, this claim is an original compensation claim.  The Board observes that the Veteran has had periods of homelessness and has moved several times throughout the appeal; however, it has neither been alleged nor shown that the Veteran has not received notifications regarding the scheduled examinations, i.e. notifications have not been returned as undeliverable.  

The Veteran was advised of the benefits of examination results regarding his ingrown toenail condition; however, he responded that he would be unable to report for any examination due to difficulties with transportation, money, or help from any else to get him there.  See May 2016 VA Form 27-0820, Report of General Information.

The Veteran failed to report for a VA examination subsequently scheduled on June 6, 2016.  However, a review of the record reflects that the Veteran has attended ongoing medical treatment through the Fayetteville VA Medical Center (VAMC) and Cumberland County VA Clinic around the same time as the scheduled VA examination.  He also attended a Central Office hearing in November 2016.  Therefore, the Board finds that the appellant failed to report for an examination without good cause, and the claim shall be rated on the evidence of record.   

The evidence of record includes VA treatment records dated in December 2012 that noted the Veteran's complaints of chronic toe pain in both feet, on the third toe in each foot.  The Veteran rated the pain as a 6 on a scale of 0 to 10.  He explained that once every three months, the whole toenail comes completely off of his toe.  A January 2013 primary urgent care note reported the Veteran's complaints of chronic toenail pain for more than 17 years.  The assessment was infection under the left 3rd toe.  He was prescribed mupirocin ointment.  X-rays at the time revealed that the right and left foot were within normal limits with atherosclerotic calcifications.  

During his November 2016 hearing, the Veteran reported that his toenails had come off repeatedly and were painful.  

On review of the record, the Veteran's scar (ingrown toenails of the third toes) is not located on his head, face, or neck.   Accordingly, a compensable rating is not warranted under Diagnostic Code 7800. 38 C.F.R. § 4.118, Diagnostic Code 7800.  The Veteran's scars are less than 6 square inches (39 square cm) in area.  Accordingly, a compensable rating is not warranted under Diagnostic Codes 7801 and 7802.  38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802 (2016).  Diagnostic Code 7803 has not existed during the pendency of this appeal, and its continued reference in Diagnostic Code 7819 is a typographical error.  The Board finds that of the available options through Diagnostic Code 7819, the most the most appropriate diagnostic code for the Veteran's bilateral recurrent ingrown toenails is Diagnostic Code 7804, for unstable, painful scars.  The limited evidence throughout the appeal shows that the Veteran has complained of painful ingrown toenails, of the bilateral third toes that repeatedly come off of his toe.  Diagnostic Code 7804 provides for a 10 percent rating for one or two scars that are unstable or painful.  As mentioned above, Note (2) provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  The Board acknowledges that the Veteran's ingrown toenails reportedly come off repeatedly, which would be analogous to an unstable scar.  The only record of the Veteran having his toenails repeatedly come off during the period on appeal is from his hearing testimony; however, there is no evidence to the contrary.  His current reports are consistent with the medical history he provided while seeking treatment in December 2012, prior to him filing a claim, in which he reported that his toenails came off once every three months.  The Veteran is competent to report his own observations with regard to the severity of his symptoms, such as pain and his toenails falling off.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  With reasonable doubt resolved in favor of the Veteran, his bilateral recurrent ingrown toenails of the third toes are analogous to unstable and painful scars for VA rating purposes.  

Based on this evidence, the record preponderates in favor of a rating of 20 percent, but no higher, for the Veteran's bilateral recurrent ingrown toenails of the third toes. At no time has the Veteran demonstrated more than two recurrent ingrown toenails to warrant a higher rating.  

There is no evidence of record that the bilateral ingrown toenails of the third toes causes any impairment of function, or that it has a disabling effect which is not considered under diagnostic codes 7800, 7801, 7802, or 7804.  Accordingly, a rating in excess of 20 percent is not warranted under Diagnostic Code 7805, nor is a rating by analogy to any other diagnostic code.  38 C.F.R. § 4.118, Diagnostic Codes 7805, 7819.

The Board has also considered Diagnostic Code 7820 for infections of the skin not listed elsewhere, which may be rated as disfigurement of the head, face, or neck under Diagnostic Code 7800, scars under Diagnostic Codes 7801, 7802, 7804 or 7805, or dermatitis under Diagnostic Code 7806, depending upon the predominant disability.  More specifically, Diagnostic Code 7820 allows for the use of Diagnostic Code 7806, but Diagnostic Code 7819 does not.  Under DC 7806, a higher (30 percent) rating is warranted for a skin disability which covers 20 to 40 percent of the entire body or exposed areas affected, or systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12 month period.  A 60 percent rating is assigned for dermatitis or eczema with more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  See 38 C.F.R. § 4.118, DC 7806. 

However, given the nature of the Veteran's disability, which is limited to two toes, it could never cover 20 percent or more of the entire body or exposed areas affected.  Also, the use of systemic therapy for six weeks or more during a 12 month period has neither been alleged nor shown.  The Board has implemented a stay on all appeals affected by the holding in Johnson v. McDonald, 27 Vet. App. 497 (2016), which held that use of a topical steroid constituted "systemic therapy."  This stay, however, does not affect the adjudication of the case as this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2016). 38 U.S.C.A. § 7107 (a)(2) (West 2014).  Regardless, the Board notes that use of topical steroids for a duration of six weeks or more has also neither been alleged nor shown.  Therefore, the most appropriate diagnostic code for the Veteran's bilateral recurrent ingrown toenails remains Diagnostic Code 7804. 

The evidence preponderates against a finding that an initial rating in excess of 20 percent is warranted.


ORDER

As new and material evidence has not been received, the claim of service connection for an acquired psychiatric disorder, to include PTSD, psychosis, bi-polar disorder, anxiety, depression (also claimed as manic depressive), and personality disorder (previously claimed as sexual disorder, personality disorder), is not reopened.

As new and material evidence has been received, the previously denied claim of service connection service connection for heart condition (claimed as heart valve leak, enlarged heart) is reopened.

As new and material evidence has been received, the previously denied claim of service connection for a nerve disease (numbness of the hands and feet) is reopened.

Entitlement to service connection for heart condition (claimed as heart valve leak, enlarged heart) is denied.

Entitlement to a 20 percent rating, for bilateral recurrent ingrown toenails of the third toes is granted from February 14, 2013.


REMAND

Having reopened the Veteran's claim for service connection for nerve disease (numbness of the hands and feet), remand is warranted for a VA medical opinion to determine whether any current nerve disease (numbness of the hands and feet) is secondary to his service-connected pes planus.  See Shade.  Although there have been suggestions that the current disability may be related to pes planus, a definitive opinion is needed.

The record reflects that the Veteran receives ongoing care through VA.  VA has a duty to obtain current records.  38 C.F.R. § 3.159(c)(1), (2) (2016).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain current VA treatment records and ask the Veteran to authorize VA to obtain any outstanding records of private treatment for his nerve disease (numbness of hands and feet); tell him that he may submit these records himself.

3.  After obtaining available VA treatment records and private records identified by the Veteran; forward his claims file for a record review for a medical opinion as to whether the Veteran's nerve disease (numbness of the hands and feet) is related to a disease or injury in service, including service connected pes planus. 

The reviewer should:

a) Identify any nerve disease in the hands in feet, including neuropathy that has been present at any time since 2012, even if not shown currently. 

b) Is it at least as likely as not (i.e., at least a 50 percent probability) that the identified nerve diseases in the hands or feet, is caused or aggravated by an injury or disease that occurred during service?  The examiner should consider the Veteran's contention that he was exposed to gas multiple times during training, which affected his nerves.  

c) If the examiner does not find that the identified nerve disease is directly related to service, is it at least as likely as not (at least a 50 percent probability) that the disease is:

(i) caused by the Veteran's pes planus; or

(ii) aggravated (permanently worsened) by the Veteran's pes planus?

VA will not concede aggravation unless the baseline level of the non-service connected disability is established by medical evidence created before the onset of aggravation or by the earliest evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of non-service connected disease or disability.

The examiner should provide reasons for all opinions.  If the clinician cannot provide an opinion without resort to speculation, the examiner should state whether the inability is due to the limits of the examiner's medical knowledge; the limits of medical knowledge in general; or if there is additional evidence, which if obtained, would permit the needed opinion to be provided.

4.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


